In consolidated medical malpractice actions to recover damages for personal injuries, etc., (1) defendants appeal separately, as limited by their briefs, from so much of an order of the Supreme Court, Suffolk County, dated November 8, 1974, as granted plaintiffs’ separate motions for leave (a) to serve supplemental bills of particulars and (b) to *856serve amended complaints increasing the ad damnum; and (2) plaintiffs cross-appeal from so much of the same order as denied their motion to compel defendants Zenger, Halsey and Suscy to provide plaintiffs with a more detailed medical report. Order modified by striking therefrom the two decretal paragraphs which granted the motions for leave to serve supplemental bills of particulars (Coyne v Campbell, 11 NY2d 372) and to serve amended complaints (Koi v P. S. & M. Catering Corp., 15 AD2d 775). As so modified, order affirmed, without costs. These 1964 actions should be tried without further delay. Gulotta, P. J., Martuscello, Christ, Brennan and Shapiro, JJ., concur.